

























AMENDED AND RESTATED
TRUSTEE DEFERRED
FEE PLAN




PATHFINDER BANK








AMENDED AND RESTATED EFFECTIVE AS OF


January 1, 2005










































AMENDED AND RESTATED
TRUSTEE DEFERRED
FEE PLAN


This Amended and Restated Trustee Deferred Fee Plan for Pathfinder Bank (the
“Plan”) updates and revises the Trustee Deferred Fee Plan (the “Original Plan)
for Pathfinder Bank (the “Bank”), which was originally effective as of January
31, 2003.  This Plan formalizes the understanding by and between the Bank and
its trustees, which includes members of the board of directors of the Bank,
Pathfinder Bancorp, Inc., or Pathfinder Bancorp, MHC, herein after referred to
as “Trustee(s),” who shall be eligible to participate in this Plan, subject to
Bank approval, by execution of a Trustee Deferred Fee Plan Deferral Agreement
(“Deferral Agreement”) in the form provided by the Bank.  The terms and
conditions of any Deferral Agreements entered into under the Original Plan shall
remain in full force and effect under this Plan.   The Bank has herein restated
the Plan with the intention that the Plan shall at all times satisfy Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations thereunder.  Pathfinder Bancorp, MHC, a Federal mutual holding
company, and Pathfinder Bancorp, Inc. (the “Holding Company”) are parties to
this Agreement for the sole purpose of guaranteeing the Bank’s performance
hereunder.


W I T N E S S E T H :


WHEREAS, the Bank recognizes the valuable services heretofore performed for it
by its Trustees and wishes to encourage continued service of each; and


WHEREAS, the Bank values the efforts, abilities and accomplishments of such
Trustees and recognizes that the Trustees’ services substantially contribute to
its continued growth and profits in the future; and


WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), effective January 1, 2005, requires that certain types of deferred
compensation arrangements, such as the Plan, comply with its terms or subject
the recipients of such compensation to current taxes and penalties; and


WHEREAS, the Original Plan was effective December 31, 2003; and


WHEREAS, the Bank desires to amend and restate the Original Plan, in order to
comply with the requirements set forth in Code Section 409A and the final
regulations promulgated thereunder, and for certain other purposes; and


WHEREAS, the Bank and the Trustees intend this Plan to be considered an unfunded
arrangement  for tax purposes and for purposes of the Employee Retirement Income
Security Act of 1974, as amended; and


WHEREAS, the Bank has adopted this Plan which controls all issues relating to
the Deferred Compensation Benefits as described herein.


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree to the following terms and conditions:


SECTION I
DEFINITIONS


When used herein, the following words and phrases shall have the meanings below
unless the context clearly indicates otherwise:


1.1           “Bank” means Pathfinder Bank and any successor thereto.


1.2
“Beneficiary” means the person or persons (and their heirs) designated as
Beneficiary in the Trustee’s Deferral Agreement to whom the deceased Trustee’s
benefits are payable. If no Beneficiary is so designated, then the Trustee’s
Spouse, if living, will be deemed the Beneficiary.  If the Trustee’s Spouse is
not living, then the Children of the Trustee will be deemed the Beneficiaries
and will take on a per stirpes basis.  If there are no Children, then the Estate
of the Trustee will be deemed the Beneficiary.



1.3
“Benefit Age” shall be the birthday on which the Trustee becomes eligible to
receive benefits under the plan. Such birthday shall be designated in the
Trustee’s Deferral Agreement.



1.4
“Benefit Eligibility Date” shall be the date on which a Trustee is entitled to
receive his Deferred Compensation Benefit.  It shall be the first day of the
month following the month in which the Trustee attains the Benefit Age
designated in his Deferral Agreement.



1.5
“Cause” means personal dishonesty, willful misconduct, willful malfeasance,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule, regulation (other
than traffic violations or similar offenses), or final cease-and-desist order,
material breach of any provision of this Plan, or gross negligence in matters of
material importance to the Bank.  The cessation of service of the Trustee shall
not be deemed to be for Cause unless and until the Trustee’s service is
terminated in accordance with any procedure or requirements of the Bank’s
Charter and Bylaws.



1.6
“Change in Control” of the Bank or Holding Company means a change in control of
a nature that: (i) would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) results in a Change in Control of the Company within the meaning of the
Home Owners’ Loan Act, as amended, and applicable rules and regulations
promulgated thereunder (collectively, the “HOLA”) as in effect at the time of
the Change in Control; or (iii) without limitation such a Change in Control
shall be deemed to have occurred at such time as (a) any “person” (as the term
is used in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 25% or more of the
combined voting power of the Company’s outstanding securities except for any
securities purchased by the Bank’s employee stock ownership plan or trust; or
(b) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose election
was approved by a vote of at least three-quarters of the directors  comprising
the Incumbent Board, or whose nomination for election by the Company’s
stockholders was approved by the same Nominating Committee serving under an
Incumbent Board, shall be, for purposes of this clause (b), considered as though
he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the
Company or similar transaction in which the Company is not the surviving
institution occurs; or (d) a proxy statement soliciting proxies from
stockholders of the Company, by someone other than the current management of the
Company, seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to the Plan are to be exchanged for or converted into
cash or property or securities not issued by the Company; or (e) a tender offer
is made for 25% or more of the voting securities of the Company and the
shareholders owning beneficially or of record 25% or more of the outstanding
securities of the Company have tendered or offered to sell their shares pursuant
to such tender offer and such tendered shares have been accepted by the tender
offeror.  Notwithstanding anything in this subsection (b) to the contrary, a
change in control shall not be deemed to have occurred in the event of a
conversion of the Company’s or the Bank’s mutual holding company to stock form,
or in connection with any reorganization used to effect such a conversion.



1.7
“Children” means the Trustee’s children, both natural and adopted, determined at
the time payments are due the Children under this Plan.



1.8
“Deferral Period” means the period of months designated in the Trustee’s
Deferral Agreement during which the Trustee shall defer current fees.  The
Deferral Period shall commence on the date designated in the Trustee’s Deferral
Agreement.



1.9
“Deferred Compensation Benefit” means the annuitized value (using the Interest
Factor) of the Trustee’s Elective Contribution Account, measured as of the
Trustee’s Benefit Age, payable in monthly installments throughout the Payout
Period and commencing on the Trustee’s Benefit Eligibility Date.



1.10
“Disability Benefit” means the monthly benefit payable to the Trustee following
a determination, in accordance with Subsection 5.2, that he is no longer able,
properly and satisfactorily, to perform his duties as a Trustee.



1.11
“Effective Date” of the amended and restated Plan is January 1, 2005.



1.12
“Elective Contribution” shall refer to any bookkeeping entry required to record
a Trustee’s voluntary monthly pre-tax deferral of fees which shall be made in
accordance with the Trustee’s Deferral Agreement.



1.13
“Elective Contribution Account” shall be represented by the bookkeeping entries
required to record a Trustee’s Elective Contributions plus accrued interest
calculated with the Interest Factor, earned to date on such amounts.  However,
neither the existence of such bookkeeping entries nor the Elective Contribution
Account itself shall be deemed to create either a trust of any kind, or a
fiduciary relationship between the Bank and the Trustee or any Beneficiary.



1.14           “Estate” means the estate of the Trustee.


1.15
“Interest Factor” means either the Pre-Retirement Interest Factor or the
Post-Retirement Interest Factor, as applicable.



1.16
“Payout Period” means the time frame during which certain benefits payable
hereunder shall be distributed.  Payments shall be made in equal monthly
installments commencing on the first day of the first month following the
occurrence of the event which triggers distribution and continuing for a period
of one-hundred twenty (120) months, as designated in the Trustee’s Deferral
Agreement.



1.17
“Plan Year” shall mean the twelve (12) month period from January 1 to December
31 of each year.



1.18
“Post-Retirement Interest Factor” means a rate applicable to annuitize the
Elective Contribution Account of a Trustee in connection with installment
distributions made following a Trustee’s retirement or other termination of
service.  Unless changed pursuant to a written resolution of the Board of
Trustees, the Post-Retirement Interest Factor shall be seven percent (7%) per
annum.



1.19
“Pre-Retirement Interest Factor” means a rate applied to accruals credited to a
Trustee’s Elective Contribution Account prior to the Trustee’s retirement or
other termination of service.  Unless changed pursuant to a written resolution
of the Board of Trustees, the Pre-Retirement Interest Factor shall be a rate
equivalent to the prime interest rate as published in the Wall Street Journal
each January 1, plus three percent (3%).  For the initial Plan Year, the
Pre-Retirement Interest Factor shall be seven percent (7%).  The Pre-Retirement
Interest Factor shall be calculated each January 1 during the Deferral Period,
and such rate shall be the applicable Pre-Retirement Interest Factor for the
Plan Year for which it is calculated.



1.20
“Projected Deferral” is an estimate, determined upon execution of a Deferral
Agreement, of the total amount of compensation to be deferred by the Trustee
during his Deferral Period (excluding any interest accrued on such deferrals),
and so designated in the Trustee’s Deferral Agreement.



1.21
“Spouse” means the individual to whom the Trustee is legally married at the time
of the Trustee’s death.



1.22
“Survivor’s Benefit” means if the Bank has obtained insurance on the life of the
Trustee, an annual amount payable to the Beneficiary in monthly installments
throughout the Payout Period, equal to the amount designated in the Trustee’s
Deferral Agreement.  If the Bank has not obtained insurance on the life of the
Trustee, the Survivor’s Benefit shall be equal to the accrued benefit in the
Trustee’s Elective Contribution Account as of the Trustee’s date of death,
annuitized (using the Post-Retirement Interest Factor) and payable in monthly
installments throughout the Payout Period.



SECTION II
ESTABLISHMENT OF RABBI TRUST


The Bank shall establish a rabbi trust into which the Bank shall contribute
assets which shall be held therein, pursuant to the agreement which establishes
such rabbi trust.  The contributed assets shall be subject to the claims of the
Bank’s creditors in the event of the Bank’s “Insolvency” as defined in the
agreement which establishes such rabbi trust, until the contributed assets are
paid to the Trustee and his Beneficiary(ies) in such manner and at such times as
specified in this Plan.  It is the intention of the Bank to make a contribution
or contributions to the rabbi trust to provide the Bank with a source of funds
to assist it in meeting the liabilities of this Plan. The rabbi trust and any
assets held therein shall conform to the terms of the rabbi trust agreement
which has been established in conjunction with this Plan.  Any contribution(s)
to the rabbi trust shall be made in accordance with the rabbi trust
agreement.  The amount and timing of such contribution(s) shall be specified in
the agreement which establishes such rabbi trust.


SECTION III
DEFERRED COMPENSATION


Commencing on the Effective Date and continuing through the end of the Deferral
Period, the Trustee and the Bank agree that the Trustee may defer into his
Elective Contribution Account on a monthly basis up to the lesser of (i) Seven
Hundred Fifty Dollars ($750.00), or (ii) One Hundred Percent (100%) of the
monthly fees which the Trustee would otherwise be entitled to receive from the
Bank for each month of the Deferral Period.  The total deferral during the term
of the Deferral Period shall not exceed the Trustee’s Projected Deferral,
without Board of Trustee approval.  The specific amount of the Trustee’s monthly
deferred compensation shall be designated in the Trustee’s Deferral Agreement
and shall apply only to compensation attributable to services not yet performed.


SECTION IV
ADJUSTMENT OF DEFERRAL AMOUNT


Deferral of the specific amount of fees designated in the Trustee’s Deferral
Agreement shall continue in effect pursuant to the terms of this Plan unless and
until the Trustee amends his Deferral Agreement by filing with the Administrator
a Notice of Adjustment of Deferral Amount (Exhibit B of the Deferral
Agreement).  If the Bank increases the amount of fees and/or retainer earned by
the Trustee, the Trustee can include such additional amounts in his monthly
deferral, subject to the limits of Section III herein, provided approval from
the Board of Trustees is obtained, by filing a Notice of Adjustment of Deferral
Amount.  A Notice of Adjustment of Deferral Amount shall be effective if filed
with the Administrator at least thirty (30) days prior to any January 1st during
the Plan Year.  Such Notice of Adjustment of Deferral Amount shall be effective
commencing with the January 1st following its filing and shall be applicable
only to compensation attributable to services not yet performed by the Trustee.


SECTION V
RETIREMENT BENEFIT


5.1
Retirement Benefit.  Subject to Subsection 6.1 of this Plan, the Bank agrees to
pay the Trustee the Deferred Compensation Benefit commencing on the Trustee’s
Benefit Eligibility Date.  Such payments will be made  over the term of the
Payout Period.  In the event of the Trustee’s death after commencement of the
Deferred Compensation Benefit, but prior to completion of all such payments due
and owing hereunder, the Bank shall pay to the Trustee’s Beneficiary a
continuation of the monthly installments for the number of months remaining in
the Payout Period.



5.2
Disability Benefit.  If requested by the Trustee and approved by the Board of
Trustees, the Trustee shall be entitled to receive the Disability Benefit
hereunder, in any case in which it is determined by a duly licensed independent
physician selected by the Bank, that the Trustee is Disabled.  For purposes of
this Subsection, “Disability” or “Disabled” shall mean the Trustee: (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Bank; or (iii) is determined to be totally
disabled by the Social Security Administration. If the Trustee is determined to
be Disabled, the Trustee shall begin receiving the Disability Benefit in lieu of
the Deferred Compensation Benefit, which shall begin within thirty (30) days
after the Trustee is determined to be Disabled.   The amount of the monthly
benefit shall be the annuitized value of the Trustee’s Elective Contribution
Account, measured as of the date of the Disability determination and payable in
monthly installments throughout the Payout Period.  The Post-Retirement Interest
Factor shall be used to annuitize the Elective Contribution Account.  In the
event the Trustee dies while receiving Disability Benefit payments pursuant to
this Subsection, or after becoming eligible for such payments but before the
actual commencement of such payments, his Beneficiary shall be entitled to
receive those benefits provided for in Subsection 6.1(a) and the Disability
Benefits provided for in this Subsection shall terminate upon the Trustee’s
death.  Notwithstanding the foregoing, the Trustee shall have the right make
one-time election in his or her Deferral Agreement to receive the Deferred
Compensation Benefit in lieu of the Disability Benefit, where such benefit shall
commence on the Director’s Benefit Eligibility Date and shall be payable over
the term of the Payout Period.



5.3
Removal For Cause.  In the event the Trustee is removed for Cause at any time
prior to reaching his Benefit Age, he shall be entitled to receive the balance
of his Elective Contribution Account, measured as of the date of removal.  Such
amount shall commence on the Trustee’s Benefit Eligibility Date and shall be
payable throughout the Payout Period.    All other benefits provided for the
Trustee or his Beneficiary under this Plan shall be forfeited and the Plan shall
become null and void with respect to such Trustee.



5.4
Voluntary or Involuntary Termination Other Than for Cause.  If the Trustee’s
service with the Bank is voluntarily or involuntarily terminated prior to the
attainment of his Benefit Eligibility Date, for any reason other than for Cause,
the Trustee’s death or Disability, then commencing on his Benefit Eligibility
Date, the Trustee shall be entitled to the annuitized value (using the Interest
Factor) of his Elective Contribution Account calculated as of his Benefit
Eligibility Date, and payable over the Payout Period.



5.5
Termination of Service Related to a Change in Control.  If a Change in Control
occurs, and thereafter the Trustee’s service is terminated (either voluntarily
or involuntarily) within thirty-six (36) months, the Trustee shall be entitled
to receive his Deferred Compensation Benefit calculated as if the Trustee had
made all of his elective deferrals through his Benefit Age.  Such benefit shall
be annuitized (using the Interest Factor) and be payable commencing on such
Trustee’s Benefit Eligibility Date in monthly installments throughout the Payout
Period.  In the event the Trustee dies at any time after termination of
employment, but prior to commencement of such payments due and owing hereunder,
the Bank or its successor, shall pay to the Trustee’s Beneficiary, the
Survivor’s Benefit.  In the event the Trustee dies at any time after
commencement of such payments, but prior to completion of all such payments due
and owing hereunder, the Bank or its successor shall pay to the Trustee’s
Beneficiary, continuation of the monthly installments for the remainder of the
Payout Period.



5.6
Modification of Benefit Age.  Notwithstanding anything in the Plan to the
contrary, a Trustee who previously designated a Benefit Age in his or her
Deferral Agreement, may elect to change his or her Benefit Age by filing with
the Bank a Transition Year Election Form (attached hereto as Exhibit D),
provided that such election is made before December 31, 2008.  If the Trustee
elects to modify his Benefit Age (“Modified Benefit Age”) and to commence
receiving benefits hereunder before attainment of his Benefit Age as set forth
on his Deferral Agreement, Trustee shall be entitled to receive the value of his
Elective Contribution Account calculated as of the last day of the month in
which Trustee attains his Modified Benefit Age.  Such early benefit shall be
annuitized (using the Interest Factor) and be payable commencing on the first
day of the second month following Trustee’s attaining his Modified Benefit Age
in monthly installments throughout the Payout Period.  In the event the Trustee
dies at any time after designating his Modified Benefit Age, but prior to
commencement of such payments due and owing hereunder, the Bank or its successor
shall pay to the Trustee’s Beneficiary the Survivor’s Benefit.  In the event the
Executive dies at any time after commencement of the benefit payments, but prior
to completion of all such payments due and owing hereunder, the Bank or its
successor shall pay to the Trustee’s Beneficiary a continuation of the monthly
installments for the remainder of the Payout Period.



5.7
Separation from Service.  Notwithstanding anything in the Plan to the contrary,
all references to a voluntary or involuntary termination of service shall mean a
termination of the Trustee’s services to the Bank for any reason.  Whether a
termination of service has occurred shall be determined  in accordance with the
requirements of Section 409A of the Code for a “Separation from Service” based
on whether the facts and circumstances indicate that the Bank and the Trustee
reasonably anticipated that no further services would be performed after a
certain date or that the level of bona fide services the Trustee would perform
after such date would permanently decrease to no more than forty-nine percent
(49%) of the average level of bona fide services performed over the immediately
preceding thirty-six (36) month period.



SECTION VI
DEATH BENEFITS


6.1
Death Benefit Prior to Commencement of Deferred Compensation Benefit.  In the
event of the Trustee’s death prior to commencement of the Deferred Compensation
Benefit, the Bank shall pay the Trustee’s Beneficiary a monthly benefit for the
Payout Period, commencing within thirty (30) days following the Trustee’s death.
The amount of such monthly benefit payments shall be determined as follows:



 
(a)
(1) In the event death occurs (i) while the Trustee is receiving the Disability
Benefit provided for in Subsection 5.2, or (ii) after the Trustee has become
eligible for such Disability Benefit payments but before such payments have
commenced, the Trustee’s Beneficiary shall be entitled to receive the Survivor’s
Benefit for the number of months in the Payout Period, reduced by the number of
months Disability Benefit payments were made to the Trustee.  In the event death
occurs after the Trustee has received the Disability Benefit provided for in
Subsection 5.2 for the entire Payout Period, the Trustee’s Beneficiary shall not
be entitled to the Survivor’s Benefit for any length of time.  However, the lump
sum payment described in paragraph two (2) of this Subsection 6.1 (a) if
approved by the Board of Trustees, and the payment described in Section 6.2,
shall still be applicable to such Beneficiary.



(2) If (i) the total dollar amount of Disability Benefit payments received by
the Trustee under Subsection 5.2 is less than the total dollar amount of
payments which would have been received had the Survivor’s Benefit been paid in
lieu of the Disability Benefit which was paid during the Trustee’s life, and
(ii) Board of Trustee approval is obtained, the Bank shall pay the Trustee’s
Beneficiary a lump sum payment for the difference.  This lump sum payment shall
be made within thirty (30) days following the Trustee’s death.


 
(b)
In the event death occurs while the Trustee is (i) in the service of the Bank,
(ii) deferring fees pursuant to Section II and (iii)
prior to any reduction or discontinuance (via an effective filing of a Notice of
Adjustment of Deferral Amount) in the level of deferrals reflected in the
Trustee’s Deferral Agreement, the Trustee’s Beneficiary shall be paid the
Survivor’s Benefit.



 
(c)
In the event death occurs while the Trustee is (i) in the service of the Bank,
(ii) deferring fees pursuant to Section II, and (iii) after any reduction or
discontinuance (via an effective filing of a Notice of Adjustment of Deferral
Amount) in the level of deferrals reflected in the Trustee’s Deferral Agreement,
the Trustee’s Beneficiary shall be paid a reduced Survivor’s Benefit. The amount
of such reduced Survivor’s Benefit shall be determined by multiplying the
monthly payment available as a Survivor’s Benefit by a fraction, the numerator
of which is equal to the total Board fees actually deferred by the Trustee as of
his death, and the denominator of which is equal to the total amount of Board
fees which would have been deferred as of his death, if no reduction or
discontinuance in the level of deferrals had occurred at any time following
execution of the Deferral Agreement and during the Deferral Period.



 
(d)
In the event the Trustee completes less than One Hundred Percent (100%) of his
Projected Deferrals due to any voluntary or involuntary termination other than
removal for Cause, the Trustee’s Beneficiary shall be paid a reduced Survivor’s
Benefit.  The amount of such reduced Survivor’s Benefit shall be determined by
multiplying the monthly payment available as a Survivor’s Benefit by a fraction,
the numerator of which is equal to the total Board fees actually deferred by the
Trustee, and the denominator of which is equal to the Trustee’s Projected
Deferral.



 
(e)
In the event the Trustee completes One Hundred Percent (100%) of his Projected
Deferrals prior to any voluntary or involuntary termination other than removal
for Cause, and provided no payments have been made pursuant to Subsection 5.2,
the Trustee’s Beneficiary shall be paid the Survivor’s Benefit.



6.2
Additional Death Benefit - Burial Expense. In addition to the above-described
death benefits, upon the Trustee’s death, the Trustee’s Beneficiary shall be
entitled to receive a one-time lump sum death benefit in the amount of Ten
Thousand Dollars ($10,000.00). This benefit shall be provided specifically for
the purpose of providing payment for burial and/or funeral expenses of the
Trustee.  Such benefit shall be payable within thirty (30) days of the Trustee’s
death.  The Trustee’s Beneficiary shall not be entitled to such benefit if the
Trustee is removed for Cause prior to death, or if a similar lump sum death
benefit is paid by the Bank to the Beneficiary under another similar plan of the
Bank.



SECTION VII
BENEFICIARY DESIGNATION


The Trustee shall make an initial designation of primary and secondary
Beneficiaries upon execution of his Deferral Agreement and shall have the right
to change such designation, at any subsequent time, by submitting to the
Administrator in substantially the form attached as Exhibit A to the Deferral
Agreement, a written designation of primary and secondary Beneficiaries. Any
Beneficiary designation made subsequent to execution of the Deferral Agreement
shall become effective only when receipt thereof is acknowledged in writing by
the Administrator.


SECTION VIII
TRUSTEE’S RIGHT TO ASSETS


The rights of the Trustee, any Beneficiary, or any other person claiming through
the Trustee under this Plan, shall be solely those of an unsecured general
creditor of the Bank.  The Trustee, the Beneficiary, or any other person
claiming through the Trustee, shall only have the right to receive from the Bank
those payments so specified under this Plan.  The Trustee agrees that he, his
Beneficiary, or any other person claiming through him shall have no rights or
interests whatsoever in any asset of the Bank, including any insurance policies
or contracts which the Bank may possess or obtain to informally fund this Plan.


Any asset used or acquired by the Bank in connection with the liabilities it has
assumed under this Plan, unless expressly provided herein, shall not be deemed
to be held under any trust for the benefit of the Trustee or his Beneficiaries,
nor shall any asset be considered security for the performance of the
obligations of the Bank.  Any such asset shall be and remain, a general,
unpledged, and unrestricted asset of the Bank.


SECTION IX
RESTRICTIONS UPON FUNDING


The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Plan.  The Trustee, his
Beneficiaries or any successor in interest to him shall be and remain simply a
general unsecured creditor of the Bank in the same manner as any other creditor
having a general claim for matured and unpaid compensation.  The Bank reserves
the absolute right in its sole discretion to either purchase assets to meet its
obligations undertaken by this Plan or to refrain from the same and to determine
the extent, nature, and method of any such asset purchases.  Should the Bank
decide to purchase assets such as life insurance, mutual funds, disability
policies or annuities, the Bank reserves the absolute right, in its sole
discretion, to terminate such assets at any time, in whole or in part. At no
time shall the Trustee be deemed to have any lien, right, title or interest in
or to any specific investment or to any assets of the Bank.  If the Bank elects
to invest in a life insurance, disability or annuity policy upon the life of the
Trustee, then the Trustee shall assist the Bank by freely submitting to a
physical examination and by supplying such additional information necessary to
obtain such insurance or annuities.


SECTION X
ALIENABILITY AND ASSIGNMENT PROHIBITION


Neither the Trustee nor any Beneficiary under this Plan shall have any power or
right to transfer, assign, anticipate, hypothecate, mortgage, commute, modify or
otherwise encumber in advance any of the benefits payable hereunder, nor shall
any of said benefits be subject to seizure for the payment of any debts,
judgments, alimony or separate maintenance owed by the Trustee or his
Beneficiary, nor be transferable by operation of law in the event of bankruptcy,
insolvency or otherwise.  In the event the Trustee or any Beneficiary attempts
assignment, communication, hypothecation, transfer or disposal of the benefits
hereunder, the Bank’s liabilities shall forthwith cease and terminate.


SECTION XI
ACT PROVISIONS


11.1
Named Fiduciary and Administrator. The Bank shall be the Named Fiduciary and
Administrator (the “Administrator”) of this Plan. As Administrator, the Bank
shall be responsible for the management, control and administration of the Plan
as established herein. The Administrator may delegate to others certain aspects
of the management and operational responsibilities of the Plan, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.



11.2
Claims Procedure and Arbitration. In the event that benefits under this Plan are
not paid to the Trustee (or to his Beneficiary in the case of the Trustee’s
death) and such claimants feel they are entitled to receive such benefits, then
a written claim must be made to the Administrator within sixty (60) days from
the date payments are refused.  The Administrator shall review the written claim
and, if the claim is denied, in whole or in part, they shall provide in writing,
within ninety (90) days of receipt of such claim, their specific reasons for
such denial, reference to the provisions of this Plan or the Deferral Agreement
upon which the denial is based, and any additional material or information
necessary to perfect the claim.  Such writing by the Administrator shall further
indicate the additional steps which must be undertaken by claimants if an
additional review of the claim denial is desired.



If claimants desire a second review, they shall notify the Administrator in
writing within sixty (60) days of the first claim denial. Claimants may review
this Plan, the Deferral Agreement or any documents relating thereto and submit
any issues and comments, in writing, they may feel appropriate.  In its sole
discretion, the Administrator shall then review the second claim and provide a
written decision within sixty (60) days of receipt of such claim.  This decision
shall state the specific reasons for the decision and shall include reference to
specific provisions of this Plan or the Deferral Agreement upon which the
decision is based.


If claimants continue to dispute the benefit denial based upon completed
performance of this Plan and the Deferral Agreement or the meaning and effect of
the terms and conditions thereof, then claimants may submit the dispute to
mediation, administered by the American Arbitration Association (“AAA”) (or a
mediator selected by the parties) in accordance with the AAA’s Commercial
Mediation Rules.  If mediation is not successful in resolving the dispute, it
shall be settled by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.


SECTION XII
MISCELLANEOUS


12.1
No Effect on Trusteeship Rights. Nothing contained herein will confer upon the
Trustee the right to be retained in the service of the Bank nor limit the right
of the Bank to discharge or otherwise deal with the Trustee without regard to
the existence of the Plan.  Notwithstanding anything herein contained to the
contrary, any payment to the Trustee by the Holding Company are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 1828(k), and the regulations promulgated
thereunder in 12 C.F.R. Part 359.



12.2
State Law.  The Plan is established under, and will be construed according to,
the laws of the state of New York.



12.3
Severability and Interpretation of Provisions.  In the event that any of the
provisions of this Plan or portion thereof, are held to be inoperative or
invalid by any court of competent jurisdiction, or in the event that any
legislation adopted by any government body having jurisdiction over the Bank
would be retroactively applied to invalidate this Plan or any provision hereof
or cause the benefits hereunder to be taxable, then: (i) insofar as is
reasonable, effect will be given to the intent manifested in the provisions held
invalid or inoperative, and (ii) the validity and enforceability of the
remaining provisions will not be affected thereby.  In the event that the intent
of any provision shall need to be construed in any manner to avoid taxability,
such construction shall be made by the Plan Administrator in a manner that would
manifest to the maximum extent possible the original meaning of such provisions.



12.4
Incapacity of Recipient. In the event the Trustee is declared incompetent and a
conservator or other person legally charged with the care of his person or
Estate is appointed, any benefits under the Plan to which such Trustee is
entitled shall be paid to such conservator or other person legally charged with
the care of his person or Estate.



12.5
Unclaimed Benefit.  The Trustee shall keep the Bank informed of his current
address and the current address of his Beneficiaries.  If the location of the
Trustee is not made known to the Bank within three (3) years after the date on
which any payment of the Deferred Compensation Benefit may first be made,
payment may be made as though the Trustee had died at the end of the three (3)
year period.



12.6
Limitations on Liability.  Notwithstanding any of the preceding provisions of
the Plan, no individual acting as an employee or agent of the Bank, or as a
member of the Board of Trustees shall be personally liable to the Trustee or any
other person for any claim, loss, liability or expense incurred in connection
with this Plan.



12.7
Gender.  Whenever in this Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.



12.8
Effect on Other Corporate Benefit Plans.  Nothing contained in this Plan shall
affect the right of the Trustee to participate in or be covered by any qualified
or non­qualified pension, profit sharing, group, bonus or other supplemental
compensation or fringe benefit agreement constituting a part of the Bank’s
existing or future compensation structure.



12.9
Suicide.  Notwithstanding anything to the contrary in this Plan, the benefits
otherwise provided herein shall not be payable if the Trustee’s death results
from suicide, whether sane or insane, within twenty-six (26) months after the
execution of his Deferral Agreement. If the Trustee dies during this twenty-six
(26) month period due to suicide, the balance of his Elective Contribution
Account will be paid to the Trustee’s Beneficiary in a single payment. Payment
is to be made within thirty (30) days after the Trustee’s death is declared a
suicide by competent legal authority.



Credit shall be given to the Bank for payments made prior to determination of
suicide.


12.10
Inurement.  This Plan shall be binding upon and shall inure to the benefit of
the Bank, its successors and assigns, and the Trustee, his successors, heirs,
executors, administrators, and Beneficiaries.



12.11
Source of Payments.  All payments provided in this Plan shall be timely paid in
cash or check from the general funds of the Bank or the assets of the rabbi
trust. The Holding Company guarantees payment and provision of all amounts and
benefits due to the Trustees and, if such amounts and benefits are not timely
paid or provided by the Bank, or the rabbi trust, such amounts and benefits
shall be paid or provided by the Holding Company.



12.12
Code Section 409A Taxes.  This Plan shall permit the acceleration of the time or
schedule of a payment to pay any taxes that may become due at any time that this
Plan fails to meet the requirements of Code Section 409A and the regulations and
other guidance promulgated thereunder.  Such payments shall not exceed the
amount required to be included in income as the result of the failure to comply
with the requirements of Code Section 409A.



 
12.13              Headings.  Headings and sub-headings in this Plan are
inserted for reference and convenience only and shall not be deemed a part of
this Plan.



12.14
Acceleration of Payments.  Except as specifically permitted herein or in other
sections of this Plan, no acceleration of the time or schedule of any payment
may be made hereunder.  Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department.  Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Trustee to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Trustee and the Bank; or (viii) for any
other purpose set forth in the Treasury Regulations and subsequent guidance.



SECTION XIII
AMENDMENT/REVOCATION


13.1
Amendment.  Notwithstanding anything herein contained to the contrary, the Bank
reserves the exclusive right to freeze or to amend the Plan at any time with
respect to compensation to be earned in the future, provided that no amendment
to the Plan shall be effective to decrease or to restrict the amount accrued to
the date of such amendment.



13.2
Complete Revocation.  Subject to the requirements of Code Section 409A, in the
event of complete termination of the Plan, the Plan shall cease to operate and
the Bank shall pay out to the Trustee his or her benefit as if the Trustee had
terminated employment as of the effective date of the complete
termination.  Such complete termination of the Plan shall occur only under the
following circumstances and conditions:



(a)           The Bank may terminate the Plan within twelve (12) months of a
corporate dissolution taxed under Code Section 331, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Trustee’s gross income in the latest
of (i) the calendar year in which the Plan terminates; (ii) the calendar year in
which the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the payment is administratively
practicable.


(b)           The Bank may terminate the Plan within the thirty (30) days
preceding a Change in Control (but not following a Change in Control), provided
that the Plan shall only be treated as terminated if all substantially similar
arrangements sponsored by the Bank are terminated so that the Trustee and all
trustees under substantially similar arrangements are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the date of the termination of the arrangements.  For these
purposes, “Change in Control” shall be defined in accordance with the Treasury
Regulations under Code Section 409A.


(c)           The Bank may terminate the Plan provided that (i) the termination
and liquidation does not occur proximate to a downturn in the financial health
of the Bank;(ii) all arrangements sponsored by the Bank that would be aggregated
with this Plan under Treasury Regulations Section 1.409A-1(c) if the Trustee
covered by this Plan was also covered by any of those other arrangements are
also terminated; (iii) no payments other than payments that would be payable
under the terms of the arrangement if the termination had not occurred are made
within twelve (12) months of the termination of the arrangement; (iv) all
payments are made within twenty-four (24) months of the termination of the
arrangements; and (v) the Bank does not adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulations Section
1.409A-1(c) if the Trustee participated in both arrangements, at any time within
three years following the date of termination of the arrangement.


SECTION XIV
EXECUTION


14.1
This Plan sets forth the entire understanding of the parties hereto with respect
to the transactions contemplated hereby, and any previous agreements or
understandings between the parties hereto regarding the subject matter hereof
are merged into and superseded by this Plan.



14.2
This Plan shall be executed in triplicate, each copy of which, when so executed
and delivered, shall be an original, but all three copies shall together
constitute one and the same instrument.



[Signature Page Follows]


















IN WITNESS WHEREOF, the Bank has caused this Plan to be executed on the day and
date first above written.




PATHFINDER BANK






12/23/08                     
                                                                           By:           /s/:
Thomas W. Schneider
Date
Title:        President & C.E.O.








PATHFINDER BANCORP, INC.






12/23/08                                                                                                 
By:           /s/: Thomas W. Schneider
Date
Title:         President & C.E.O.








PATHFINDER BANCORP, MHC






12/23/08                       
                                                                         By:           /s/:
Thomas W. Schneider
Date
Title:        President & C.E.O.












EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, Lloyd Buddy Stemple, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2008 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2008, and shall
continue for a period of one hundred twenty (120) months, known as the Deferral
Period, and will result in a Projected Deferral in the amount of $90,000.  I
understand that this election to defer applies only to fees attributable to
services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $0 pursuant to Section 6.1 of the Plan and subject
to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: Lloyd A. Stemple
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank



EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, Bruce E. Manwaring, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2005 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $417.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of ninety-one (91) months, known as the Deferral Period,
and will result in a Projected Deferral in the amount of $37,917.  I understand
that this election to defer applies only to fees attributable to services not
yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $582 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: Bruce W. Manwaring
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank





EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, L. William Nelson, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2005 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of one hundred fourteen (114) months, known as the
Deferral Period, and will result in a Projected Deferral in the amount of
$85,500.  I understand that this election to defer applies only to fees
attributable to services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $1,413 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: L. William Nelson
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank



EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, George P. Joyce, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2005 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of one hundred twenty (120) months, known as the Deferral
Period, and will result in a Projected Deferral in the amount of $90,000.  I
understand that this election to defer applies only to fees attributable to
services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $2,457 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: George P. Joyce
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank

EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, Chris R. Burritt, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2004 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of one hundred twenty (120) months, known as the Deferral
Period, and will result in a Projected Deferral in the amount of $90,000.  I
understand that this election to defer applies only to fees attributable to
services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $2,858 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: Chris R. Burritt
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank

EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, Corte J. Spencer, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2005 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of one hundred four (104) months, known as the Deferral
Period, and will result in a Projected Deferral in the amount of $78,000.  I
understand that this election to defer applies only to fees attributable to
services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $1,248 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: Corte J. Spencer
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank



EXHIBIT A


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


DEFERRAL AGREEMENT




I, Steven W. Thomas, and PATHFINDER BANK hereby agree for good and valuable
consideration, the value of which is hereby acknowledged, that I shall
participate in the Pathfinder Bank Amended and Restated Trustee Deferred Fee
Plan (the “Plan”), effective January 1, 2004 as such Plan may now exist or
hereafter be amended or modified, and do further agree to the terms and
conditions thereof.


I hereby elect to defer ________ Percent ( _____%) or $750.00 of my monthly
Trustee Fees.  Such deferrals shall commence on January 1, 2004, and shall
continue for a period of one hundred twenty (120) months, known as the Deferral
Period, and will result in a Projected Deferral in the amount of $90,000.  I
understand that this election to defer applies only to fees attributable to
services not yet performed.


I understand that my election to defer shall continue in accordance with this
Deferral Agreement until such time as I submit a “Notice of Adjustment of
Deferral” (Exhibit C hereto) to the Administrator, at least thirty (30) days
prior to any January 1st during my Deferral Period.  A Notice of Adjustment of
Deferral can be used to adjust the amount of Trustee fees to be deferred or to
discontinue deferrals altogether.


In general, I understand that my designated Beneficiary may be entitled to a
monthly Survivor’s Benefit of $5,356 pursuant to Section 6.1 of the Plan and
subject to all relevant subsections of the Plan.


I understand that I will be entitled to a distribution of my deferrals upon
attainment of my elected Benefit Age of 70.  Distribution will be made in
installments over a period of one hundred twenty (120) months.


I understand that I am entitled to review or obtain a copy of the Plan, at any
time, and may do so by contacting the Committee.


Pursuant to Section 5.2 of the Plan, in the event of Disability, I hereby make a
one-time election (which may not be changed) to receive my Disability Benefit at
the time of (check one) ___ my Disability, or X my Benefit Eligibility Date.


This Deferral Agreement shall become effective upon execution (below) by both
the Trustee and a duly authorized officer of the Bank.


Dated this 23 day of December, 2008.




/s/: Steven W. Thomas
/s/: Thomas W. Schneider

Trustee
Duly Authorized Officer of Pathfinder Bank





EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           Carol
Stemple


SECONDARY
BENEFICIARY                                                                      Stephen
Stemple; Kristine Stemple per Stirpes






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: Lloyd A. Stemple
 
                                TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.




EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           Ellen
K. Manwaring, Spouse


SECONDARY
BENEFICIARY                                                                      Children
Doug, Derek, Mike, Karen per Stirpes






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: Bruce E. Manwaring
 
                              TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 
EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           L.
Sue Nelson


SECONDARY
BENEFICIARY                                                                     Aimee
Callen, Wendy Wheeler, John L. Nelson, equal






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: L. William Nelson
 
                                TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 
EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           Christine
A. Joyce


SECONDARY
BENEFICIARY                                                                      Children
equally per Stirpes






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: George Joyce
 
                                TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 
EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           Susan
Burritt


SECONDARY
BENEFICIARY                                                                       My
children Andrea Burritt, Danielle Burritt, Richard
                                           Burritt, Jennifer White








This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: Chris Burritt
 
                                TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 


EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY BENEFICIARY:                                  Daughters equally per
Stirpes: Cathleen S. Dorr,
 Mary M. Spencer, Sara A. Spencer


SECONDARY BENEFICIARY






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: Corte J. Spencer
 
                                TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 
EXHIBIT B


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


BENEFICIARY DESIGNATION




The Trustee, under the terms of the Pathfinder Bank Amended and Restated Trustee
Deferred Fee Plan hereby designates the following Beneficiary to receive any
guaranteed payments or death benefits* under such Plan, following his death:




PRIMARY
BENEFICIARY:                                                                           Marianne
Thomas




SECONDARY
BENEFICIARY                                                                       Branden
& Evan Thomas equally, per stirpes






This Beneficiary Designation hereby revokes any prior Beneficiary Designation
that may have been in effect.


Such Beneficiary Designation is revocable.




DATE: December 23,  2008






/s/: Steven W. Thomas
 
                               TRUSTEE
 







/s/ Thomas W. Schneider
DULY AUTHORIZED OFFICER




*  I understand and agree that no death benefit in excess of the deferrals made
by me (plus earnings thereon) will be paid unless Pathfinder Bank has acquired
insurance on my life and such insurance is in place.
 
EXHIBIT C


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DFERRED FEE PLAN


NOTICE OF ADJUSTMENT OF DEFERRAL




TO:
Plan Administrator, Amended and Restated Trustee Deferred Fee Plan



I hereby give notice of my election to adjust the amount of my Trustee Fee
deferral in accordance with my Deferral Agreement, dated the ____ day of
__________, 20__.  This notice is submitted thirty (30) days prior to January
1st, and shall become effective January 1st, as specified below.


Adjust deferral as
of:                                                                January 1,
2008


Previous Deferral Amount:                   _____ Percent (____%) or $750.00 per
month


New Deferral Amount:                          _____ Percent (____%) or $ 417.00
per month
(to discontinue deferral, enter $0)




/s/ Corte J. Spencer
TRUSTEE


12/23/08
DATE




PATHFINDER BANK


BY:_________________________________


TITLE: _____________________________




____________________________________
DATE
 

 
EXHIBIT D


PATHFINDER BANK
AMENDED AND RESTATED
TRUSTEE DEFERRED FEE PLAN


TRANSITION ELECTION YEAR FORM


 Instructions:  If you are a participant in the Amended and Restated Trustee
Deferred Fee Plan (the “Plan”), and you previously filed a Deferral Agreement
with Pathfinder Bank (the “Bank”), you have a limited period of time to use this
Transition Year Election Form to elect to change your previous distribution
elections.


Due to IRS rules, individuals who participate in the Plan during 2008 must
complete this form no later than December 31, 2008.  You may not use this form
to change your distribution elections with respect to payments that are
scheduled to be made to you in 2008, or otherwise to cause payments to be made
to you in 2008.


Print Name:                                


I hereby elect to modify my Benefit Age effective as of this _____ day of
_________________, 20__, and to begin receiving benefits under the Pathfinder
Bank Trustee Deferred Fee Plan in accordance with the terms and conditions set
forth in Section 5.6 thereunder.


I hereby acknowledge and agree that by modifying the elected Benefit Age set
forth in my Deferral Agreement (Exhibit A hereto), I will receive a reduced
benefit equal to the value of my Elective Contribution Account calculated as of
the last day of the month in which I attain my Modified Benefit Age.  Such
reduced benefit shall be annuitized (using the Interest Factor) and be payable
to me commencing on the first day of the second month following the month in
which I attain my Modified Benefit Age, and shall be payable in one hundred
twenty (120) monthly installments throughout the Payout Period.


I hereby elect a Modified Benefit Age of ____, which I will attain as of the
____ day of __________________, 20___.


In addition, pursuant to Section 5.2 of the Plan, in the event of Disability, I
hereby make a one-time election (which may not be changed) to receive my
Disability Benefit at the time of (check one) ___ my Disability, or ___ my
Benefit Eligibility Date.






DATE                                                                           TRUSTEE





